DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-41 are pending.
This action is Final.

Information Disclosure Statement
The information disclosure statement filed 10/20/2021 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, Applicant certified “That each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart application not more than three months prior to the filing of the information disclosure statement. See 37 CFR 1.97(e)(1)”, which is a false certification. Clearly, as evidenced from the document on the next page, such was “first cited” in 2014 for the counterpart application. Thus, no references in the IDS are being considered. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant is reminded of the duty to disclose information including (1) Prior art cited in search reports of a foreign patent office in a counterpart application: 37 CFR 1.56.  

    PNG
    media_image1.png
    886
    630
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the limitation “to determine the at least one of a current state and the predicted future state” renders the claim indefinite. Claim 31 depends directly on claim 22; applicant has amended claim 22 to replace “at least one of a current state and a predicted future state” with “at least a predicted future state”. Thus, firstly “the at least one of” lacks proper antecedent basis. Secondly, claim 31 now is presented to claim the required determination as an optional determination which does not further limit the required feature and makes the metes and bounds of the claim unclear which renders the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 31 depends directly on claim 22; applicant has amended claim 22 to replace “at least one of a current state and a predicted future state” with “at least a predicted future state”. Thus, claim 31 now is presented to claim the required determination as an optional determination which does not further limit the required feature.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 22
assemble the EEG signals acquired using the sensors into sets of time-series data using local referencing (mathematical concepts)
transform each set of locally referenced time-series data into spectrum information characterizing spectral power in at least one frequency band, and into phase-amplitude information characterizing a relationship between an amplitude of a first selected frequency band and a phase of a second selected frequency band (mathematical concepts)
analyze the spectrum information and phase-amplitude information using templates corresponding to the at least one patient characteristic and the at least one drug administered to the patient indicated by the selection (mathematical concepts)
determine at least a predicted future state of the patient based on the analysis (mathematical concepts, mental process)
generate a report identifying at least one predicted future state of the patient induced by the at least one drug (mathematical concepts, mental process)
Claim 32
assemble sets of time-series data using the EEG signals, wherein each set of time-series data corresponds to EEG signals recorded at a sensor location in reference to a combination of EEG signals obtained from a local neighborhood about the sensor location (mathematical concepts)
for each sensor location, generate spectrum information characterizing spectral power in at least one selected frequency band using the corresponding set of locally referenced time-series data; analyze the spectrum information using spectral templates corresponding to the patient characteristic and the at least one drug (mathematical concepts, mental process)
identify, based on the analysis, a state of the patient induced by the at least one drug on the patient (mathematical concepts, mental process)
generate a report indicating the state of the patient (mathematical concepts, mental process)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 22
a monitoring device comprising sensors configured to acquire electroencephalogram (EEG) signals from the patient (extra solution-data gathering)
a monitoring system, in communication with the monitoring device, that comprises a user interface configured to receive a selection from a user indicating at least one patient characteristic and at least one drug administered to the patient (extra solution-data gathering)
at least one processor configured to: (generic computer as a tool)
a display for providing the report to the user (extra-solution, post activities)
Claim 32
a monitoring device comprising a plurality of sensors configured to acquire electroencephalogram (EEG) signals from the patient (extra solution-data gathering)
a user interface configured to receive a selection from a user indicating at least one patient characteristic and the at least one drug administered to the patient (extra solution-data gathering)
at least one processor, in communication with the monitoring device, that is configured to: (generic computer as a tool)
a display for providing the report to the user (extra-solution, post activities)
These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above in step 2A. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these sensor structures are conventionally known (EEG), and for example in Scheib (US 2011/0118620) and Burton et al. (Burton, US 2004/0193068). The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are directed to more specific abstract ideas (A more specific abstraction is still an abstraction), and further extra-solution activities of data gathering. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib (US 2011/0118620) in view of Burton et al. (Burton, US 2004/0193068) in view of Le et al. (Le, US 2007/0060831) and Bibian et al. (Bibian, US 2011/0295096) “Molaee” (Molaee-Ardekani et al. Delta waves differently modulate high frequency components of EEG oscillations ion various unconsciousness levels, 2007, Proceedings of the 29th Annual International Conference of the IEE EMBS, 1294-1297).
Regarding claim 22, Scheib teaches a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties (see entire document, especially Figure 3, [0006]), the system comprising: 
a monitoring device comprising sensors configured to acquire electroencephalogram (EEG) signals from the patient (see entire document, especially Figures 2A, 3-4, structures for EEG acquisition, EEG includes at least 1 active and 1 reference electrodes to make measurements); 
a monitoring system, in communication with the monitoring device, that comprises a user interface configured to receive a selection from a user indicating at least one patient characteristic and at least one drug administered to the patient (see entire document, especially Figure 3, [0036] generic processors known to have user interface, [0039] features upon which templates are distinguishable is evidence that user input required to assign patient association with such features), 
and at least one processor (see entire document, especially Figure 3) configured to: 
assemble the EEG signals acquired using the sensors into sets of time-series data (see entire document, especially [0018]),
transform each set of time-series data into spectrum information characterizing spectral power in at least one frequency band (see entire document, especially Figure 2A 204, [0024]), 
analyze the spectrum information using templates corresponding to the at least one patient characteristic and the at least one drug administered to the patient indicated by the selection (see entire document, especially Figure 2A, [0033]-[0035]),
determine at a current state of the patient based on the analysis (see entire document, especially Figures 2A 212, [0028]); and 
generate a report identifying the current state of the patient induced by the at least one drug (see entire document, especially [0028], [0030]); and 
a display for providing the report to the user (see entire document, especially Figures 2B-C, [0028], [0030], [0034]-[0035], [0038]).
However, the limitations of assembly by using local referencing, transform into phase-amplitude information characterizing a relationship between an amplitude of a first selected frequency band and a phase of a second selected frequency band; analyze the phase-amplitude information as part of the determination of state, determine a future state of the patient, and generate a report of the future state are not directly taught.
Burton teaches an EEG acquisition system with multiple sensors (see entire document, especially [0042]), and a processor system that monitors patient consciousness levels based on EEG features, including coherence related data, wherein the processor is further configured to receive an indication of at least one of a characteristic of the patient and the at least one drug having anesthetic properties and identify the signatures based on the indication (see entire document, especially [0056], [0131]-[0132], [0134] table A, [0623], [0718]), and further teaches processes to determine future state in addition to current state of individuals by combining multiple data parameters and to generate reports based on future states in controlling sedation (see entire document, especially [0077]-[0078], [0083]-[0118], [0131], [0167]-[0169]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of collecting and analyzing individual patient data and use such signatures for additional matching patterns for current state analysis as well as with future predictions in order to allow for accurate dosing of drugs as patient data can affect the amount of drug required for a particular patient.
Le teaches processing EEG signals with at least one processor device and is commonplace (see entire document, especially [0004]-[0005], [0023] Figures 2-3), and Le teaches assemble the acquired EEG data using local referencing to obtain sets of time-series data, wherein each set corresponds to EEG signals recorded at a sensor location referenced to a combination of EEG signals obtained from a local neighborhood about the sensor location (see entire document, especially [0007] which is the same equation applicant discloses for completing the claimed function) in order to reduce noises (see entire document, especially abstract); Bibian teaches yet another example is "Laplacian montage" in which each EEG channel represents the difference between the given measurement electrode signal and a weighted average of the surrounding measurement electrode signals (see [0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of processing EEG signals by Laplacian operation in order to reduce noises in each channel (see Le abstract). In addition, such Laplace montage/referencing is a well-known process in EEG processing that does not appear to have been invented by the disclosure of this invention.
Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses the analysis of the amplitude envelope, the identification of maxima at a selected frequency based on a phase of a lower frequency rhythm and modes of phase amplitude-coupling corresponding to the states of the patient receiving the at least one drug. Molaee teaches that phase-amplitude coupling signatures can be used as monitoring tools to indicate the status of the patient during anesthesia (see pg. 1284 right col. I. 26-33). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using phase-amplitude teachings described above by Molaee in order to further analyze unconsciousness levels with additional tools. Such modification of the Molaee and Burton additional features and patterns would lead to one of ordinary skill in the art to generate further templates based on the further distinguishing characteristics in order to match patterns of a library with patient patterns to distinguish patient states.
Regarding claim 23, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches the report indicates spatiotemporal activity at different states of the patient receiving the at least one drug (see entire document, especially Figures 2B-C, [0028], [0030], [0034]-[0035], [0038]).
Regarding claim 24, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to analyze an amplitude envelope of activity in at least one of the sets of time-series data to identify a maxima at a selected frequency based on a phase of a lower frequency rhythm as Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses the analysis of the amplitude envelope, the identification of maxima at a selected frequency based on a phase of a lower frequency rhythm and modes of phase amplitude-coupling corresponding to the states of the patient receiving the at least one drug. Molaee teaches that phase-amplitude coupling signatures can be used as monitoring tools to indicate the status of the patient during anesthesia (see pg. 1284 right col. I. 26-33). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using phase-amplitude teachings described above by Molaee in order to further analyze unconsciousness levels with additional tools.
Regarding claim 25, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to perform a modulogram analysis to measure a phase-amplitude coupling in a time-resolved fashion to identify modes of phase-amplitude coupling corresponding to at least the predicted future state of the patient receiving the at least one drug as Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses the analysis of the amplitude envelope, the identification of maxima at a selected frequency based on a phase of a lower frequency rhythm and modes of phase amplitude-coupling corresponding to the states of the patient receiving the at least one drug. Molaee teaches that phase-amplitude coupling signatures can be used as monitoring tools to indicate the status of the patient during anesthesia (see pg. 1284 right col. I. 26-33). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using phase-amplitude teachings described above by Molaee in order to further analyze unconsciousness levels with additional tools.
Regarding claim 26, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to determine at least one of a spatial and a local average of data acquired by several of the sensors to perform the modulogram analysis (see Molaee pg. 1295 left. col. I. 35 average of the amplitude values).
Regarding claim 27, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches the selection indicates at least one of an age of the patient, a drug selected from the list consisting essentially of Propofol, Etomidate, Barbiturates, Thiopental, Pentobarbital, Phenobarbital, Methohexital, Benzodiazepines, Midazolam, Diazepam, Lorazepam, Dexmedetomidine, Ketamine, Sevoflurane, Isoflurane, Desflurane, Remifenanil, Fentanyl, Sufentanil, Alfentanil, and drug administration information comprising at least one of drug timing, drug dose, and drug administration rate (see entire document, especially [0032]).
Regarding claim 28, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the at least one processor is further configured to implement a dynamic Bayesian processing method to characterize the patient as exhibiting a predetermined behavioral dynamic based on the spectrum information and global coherence information (see entire document, interpreted as reading on probabilities of transitions and/or probabilities in general, for example discussed in [0047], [0056], [0066], [0076], [0104]-[0106], [0114], [0125], [0127], [0129]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of analyzing probabilities of patient status transitions in order to allow for accurate dosing of drugs.
Regarding claim 29, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches wherein the predetermined behavioral dynamic comprises at least one of a loss consciousness and recovery of consciousness (see entire document, especially [0047], [0066], [0076], [0104]-[0106], [0114], [0125], [0127], [0129]).
Regarding claim 30, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the monitoring device further comprises at least one of heart rate monitors, blood pressure monitors, and sensors configured to monitor galvanic skin response (GSR) (see entire document, especially [0007] A typical general anaesthetic procedure may involve a pre-medication or sedative, after which the patient is wheeled into the operating theatre where the anaesthetist applies a blood-pressure measurement cuff to the patient's arm, an oximeter probe to the patient's finger for the measurement of oxygen saturation, and ECG or electrocardiogram leads to a patient's chest for monitoring of heart-rate). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of monitoring multiple patient parameters while under anesthesia.
Regarding claim 31, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches wherein, to analyze the spectrum information and phase-amplitude information, the at least one processor is further configured to transform each set of time-series data into a spectrogram, and identify signatures within at least one of spectrogram to determine the at least one of a current state and the predicted future state (see entire document, especially Figure 5, [0053]-[0055]).
Regarding claim 32, Scheib teaches a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties (see entire document, especially Figure 3, [0006]), the system comprising: 
a monitoring device comprising a plurality of sensors configured to acquire electroencephalogram (EEG) signals from the patient (see entire document, especially Figures 2A, 3-4, structures for EEG acquisition, EEG includes at least 1 active and 1 reference electrodes to make measurements); 
a user interface configured to receive a selection from a user indicating at least one patient characteristic and the at least one drug administered to the patient (see entire document, especially Figure 3, [0036] generic processors known to have user interface, [0039] features upon which templates are distinguishable is evidence that user input required to assign patient association with such features); 
at least one processor, in communication with the monitoring device, that is configured to (see entire document, especially Figure 3): 
assemble sets of time-series data using the EEG signals (see entire document, especially [0018]); 
for each sensor location, generate spectrum information (see entire document, especially Figure 2A 204, [0024])
analyze the spectrum information using spectral templates corresponding to the patient characteristic and the at least one drug (see entire document, especially Figure 2A, [0033]-[0035]); 
identify, based on the analysis, a state of the patient induced by the at least one drug on the patient (see entire document, especially Figures 2A 212, [0028]); and 
generate a report indicating the state of the patient (see entire document, especially [0028], [0030]), 
a display for providing the report to the user (see entire document, especially Figures 2B-C, [0028], [0030], [0034]-[0035], [0038]).
However, the limitations of wherein each set of time-series data corresponds to EEG signals recorded at a sensor location in reference to a combination of EEG signals obtained from a local neighborhood about the sensor location; wherein the spectrum information characterizing spectral power in at least one selected frequency band using the corresponding set of locally referenced time-series data are not directly taught.
Burton teaches an EEG acquisition system with multiple sensors (see entire document, especially [0042]), and a processor system that monitors patient consciousness levels based on EEG features, including coherence related data, wherein the processor is further configured to receive an indication of at least one of a characteristic of the patient and the at least one drug having anesthetic properties and identify the signatures based on the indication (see entire document, especially [0056], [0131]-[0132], [0134] table A, [0623], [0718]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of collecting and analyzing individual patient data and use such signatures for additional matching patterns in order to allow for accurate dosing of drugs as patient data can affect the amount of drug required for a particular patient.
Le teaches processing EEG signals with at least one processor device and is commonplace (see entire document, especially [0004]-[0005], [0023] Figures 2-3), and Le teaches assemble the acquired EEG data using local referencing to obtain sets of time-series data, wherein each set corresponds to EEG signals recorded at a sensor location referenced to a combination of EEG signals obtained from a local neighborhood about the sensor location (see entire document, especially [0007] which is the same equation applicant discloses for completing the claimed function) in order to reduce noises (see entire document, especially abstract); Bibian teaches yet another example is "Laplacian montage" in which each EEG channel represents the difference between the given measurement electrode signal and a weighted average of the surrounding measurement electrode signals (see [0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of processing EEG signals by Laplacian operation in order to reduce noises in each channel (see Le abstract). In addition, such Laplace montage/referencing is a well-known process in EEG processing that does not appear to have been invented by the disclosure of this invention.
Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses the analysis of the amplitude envelope, the identification of maxima at a selected frequency based on a phase of a lower frequency rhythm and modes of phase amplitude-coupling corresponding to the states of the patient receiving the at least one drug. Molaee teaches that phase-amplitude coupling signatures can be used as monitoring tools to indicate the status of the patient during anesthesia (see pg. 1284 right col. I. 26-33). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using phase-amplitude teachings described above by Molaee in order to further analyze unconsciousness levels with additional tools. Such modification of the Molaee and Burton additional features and patterns would lead to one of ordinary skill in the art to generate further templates based on the further distinguishing characteristics in order to match patterns of a library with patient patterns to distinguish patient states.
Regarding claim 33, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the at least one processor is further configured to generate global coherence information using the sets of time-series data, and analyze the global coherence information to determine state of the patient (see entire document, especially [0056]-[0058], [0882]; [0047], [0066], [0076], [0104]-[0106], [0114], [0125], [0127], [0129]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of analyzing probabilities of patient status transitions in order to allow for accurate dosing of drugs.
Regarding claim 34, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches wherein the at least one processor is further configured to transform each set of time-series data into a spectrogram, and analyze the spectrogram to determine at least one of a current state and a predicted future state of the patient (see entire document, especially Figure 5, [0053]-[0055]).
Regarding claim 35, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches the report indicates spatiotemporal activity at different stages when the patient receiving the at least one drug (see entire document, especially Figures 2B-C, [0028], [0030], [0034]-[0035], [0038]).
Regarding claim 36, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to analyze an amplitude envelope of activity in at least one of the sets of times-series data to identify a maxima at a selected frequency based on a phase of a lower frequency rhythm as Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses the analysis of the amplitude envelope, the identification of maxima at a selected frequency based on a phase of a lower frequency rhythm and modes of phase amplitude-coupling corresponding to the states of the patient receiving the at least one drug. Molaee teaches that phase-amplitude coupling signatures can be used as monitoring tools to indicate the status of the patient during anesthesia (see pg. 1284 right col. I. 26-33). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using phase-amplitude teachings described above by Molaee in order to further analyze unconsciousness levels with additional tools.
Regarding claim 37, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to perform a modulogram analysis to measure a phase-amplitude coupling in a time-resolved fashion to identify modes of phase-amplitude coupling corresponding to at least one of a current state and a predicted future state of the patient receiving the at least one drug as Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses the analysis of the amplitude envelope, the identification of maxima at a selected frequency based on a phase of a lower frequency rhythm and modes of phase amplitude-coupling corresponding to the states of the patient receiving the at least one drug. Molaee teaches that phase-amplitude coupling signatures can be used as monitoring tools to indicate the status of the patient during anesthesia (see pg. 1284 right col. I. 26-33). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using phase-amplitude teachings described above by Molaee in order to further analyze unconsciousness levels with additional tools.
Regarding claim 38, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches wherein the selection indicates at least one of an age of the patient, a drug selected from the list consisting essentially of Propofol, Etomidate, Barbiturates, Thiopental, Pentobarbital, Phenobarbital, Methohexital, Benzodiazepines, Midazolam, Diazepam, Lorazepam, Dexmedetomidine, Ketamine, Sevoflurane, Isoflurane, Desflurane, Remifenanil, Fentanyl, Sufentanil, Alfentanil, and drug administration information comprising at least one of drug timing, drug dose, and drug administration rate (see entire document, especially [0032]).
Regarding claim 39, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the at least one processor is further configured to implement a dynamic Bayesian processing method to characterize the patient as exhibiting a predetermined behavioral dynamic (see entire document, interpreted as reading on probabilities of transitions and/or probabilities in general, for example discussed in [0047], [0056], [0066], [0076], [0104]-[0106], [0114], [0125], [0127], [0129]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of analyzing probabilities of patient status transitions in order to allow for accurate dosing of drugs.
Regarding claim 40, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches wherein the predetermined behavioral dynamic comprises at least one of a loss consciousness and recovery of consciousness (see entire document, especially [0047], [0066], [0076], [0104]-[0106], [0114], [0125], [0127], [0129]).
Regarding claim 41, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the at least one processor is further configured to determine a probability of response to stimuli based on the analysis (see entire document, especially [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of determining probabilities of consciousness with stimuli in order to more accurately control anesthesia depth.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 2/4/2022; and IDS filed 10/20/2021.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the analysis only considered the independent claims and thus the rejection is flawed. The examiner respectfully disagrees. There is no requirement that each dependent claims needs a separate detailed analysis under the Mayo/Alice analysis. Such would be burdensome to both applicant and examiner. Contrary to applicant’s position, the examiner did consider each dependent claim on their own merits under 101 and indicated such in the rejection. Next applicant argues that the rejection does not set forth properly what limitations are considered exceptions as the claims are directed to systems and not methods. The examiner respectfully disagrees by this position as the functional limitations achieved by the claimed structures recite the exceptions as set forth in the rejection. This is clearly articulated, please review MPEP 2106. Recitation of a judicial exception does not on its face bar patenting, contrary to applicant statements, but claims which recite such exceptions without practical application or significantly more than the claimed exceptions are not patent eligible. Applicant argues that the acquisition of EEG data is not extra solution data gathering to the claimed exception. The examiner respectfully disagrees. Applicant argues that the structures of processor to implement the exception and a display to display a report are a practical application. The examiner respectfully disagrees. The processor structures are merely used as a tool to implement the exception, and the display of data is mere extra solution activities to the recited exceptions. Applicant further makes arguments in reference to paragraph 5 of the specification, but the examiner is unpersuaded that such description of “art” and “science” amounts to a practical application or significantly more than the recited exception. Applicant further argues step 2B by citing the Berkheimer Memo, but apparently doe not understand what the memo entails as the rejection clearly sets forth that such claimed structures are well-known, conventional, routine in the art (“In addition, these sensor structures are conventionally known (EEG), and for example in Scheib (US 2011/0118620) and Burton et al. (Burton, US 2004/0193068). The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.”. The rejections are respectfully maintained as updated above to account for applicant amendments to the claims. If a specific treatment, such as sedation drug, was given or adjusted to a patient in response to the report or processed data, such likely would overcome the rejection depending on how such features are claimed.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are partially persuasive due to the amendments to the claims, but the amendments have necessitated new grounds as presented above.
Applicant’s arguments regarding the rejections of the claim in view of prior art have been fully considered but are not persuasive. Applicant argues that the action does not explain the combination for the four references used in the rejection. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection articulates the teachings of the primary reference, the limitations not taught, the citation of secondary references, the limitations taught, and rationale/motivation using KSR for combining such references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant finds issue in the local referencing limitations, but the rejection is clear that the art teaches such features are commonplace in noise reductions as the rejection clearly articulate with rationale for combining including “It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of processing EEG signals by Laplacian operation in order to reduce noises in each channel (see Le abstract). In addition, such Laplace montage/referencing is a well-known process in EEG processing that does not appear to have been invented by the disclosure of this invention.” In regards to claim 22 amendments, any further arguments are moot in view of the updated rejections to the claims necessitated by the amendments to the claims. In regards to claim 32, applicant finds issue with the limitation of a user interface configured to receive a selection from a user. This is not found persuasive as the claims are system claims, not method claims. The systems are claimed to be capable of receiving a selection, which the structure in the art are capable of such functional inputs, and the rejection further explains that evidence of these inputs exist by the features upon which templates are distinguishable is evidence that user input required to assign patient association with such features. Applicant further has issue with the form of explanations of combinations to the primary reference, which is interesting, as most other arguments complain that not enough technical detail for bodily incorporation explanation of combination teachings was provided. Then examiner does agree with applicant or find issue with the presentation of rationale for modification, nor what the combined teachings of the secondary reference would lead to one of skill in the art to modify the primary reference with; the rejection is not stating that secondary references are being modified one with the other, but that the combined teachings of these separate features would lead to modification of the primary reference (“It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using phase-amplitude teachings described above by Molaee in order to further analyze unconsciousness levels with additional tools. Such modification of the Molaee and Burton additional features and patterns would lead to one of ordinary skill in the art to generate further templates based on the further distinguishing characteristics in order to match patterns of a library with patient patterns to distinguish patient states.”). The rejections are respectfully maintained as presented above to account for the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791